Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/21 has been entered.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 & 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Daikoku et al. US5751062.

	Per claim 1 Daikoku et al. teaches a system (see fig.6), comprising: an electronic component (1 & 14); a chassis (11 & (120 & 121)) to house the electronic component (see fig.6), the chassis including a lid (120 & 121) that is exposed to ambient air external to the system (see fig.6; col.9, line 12-18, col.3, line 29-34, “Examiner note: the multi-chip module is in an external environment, therefore the air that would flow on the chassis and lid would be ambient air”); a heat sink (120, col.9, line 12-18) incorporated into the chassis (col.9, line 12-18) and comprising: a base (see fig.6, “bottom portion of 120 comprising element 7”), fins extending from a top side of the base (see fig.6), the fins exposed to the ambient air (see fig.6), and a plurality of first fittings (7a, see fig.6) on an interior-facing side of the base (see fig.6; col.6, line 60-65 &  col.7, line 40-51), wherein the heat sink forms the lid of the chassis (see fig.6); and an adapter pedestal (6) thermally coupling the electronic component to the heat sink (col.6, line 32-60), the adapter pedestal including a plurality of second fittings (6a) configured to attach the adapter pedestal (6) to the heat sink by mating with the first fittings (see fig.6; col.6, line 32-60 and col.7, line 26-52), wherein the electronic component (1 & 14) is internal to the chassis (see fig.6) and the heat sink (120 & 121) provides cooling to the electronic component via exposure of the fins to the ambient air and the thermally 
	Per claim 2 Daikoku et al. teaches the system of claim 1, wherein the first fittings (7a) include sockets (see fig.6, “grooves or slots of fins 7a”) and the second fittings (6a) include pins (see fig.6, “ribs or fins of 6a”; col.6, line 45-54).  
	Per claim 3 Daikoku et al. teaches the system of claim 1, wherein the first fittings (7a) include pins (see fig.6, “ribs or fins of 7a”) and the second fittings (6a) include sockets (see fig.6, “grooves or slots of fins 6a”; col.6, line 45-54).  
	Per claim 4 Daikoku et al. teaches the system of claim 1, wherein one or more of the second fittings (6a) are configured to have an interference fit with the first fittings (see fig.6, “middle portion including elastic member 9 creates an interference fit”).  
	Per claim 5 Daikoku et al. teaches the system of claim 4, wherein one or more of the second fittings are configured to have a clearance fit (see fig.6, “shows spacing between some fins”) or a tight fit with the first fittings.  
	Per claim 6 Daikoku et al. teaches the system of claim 1, comprising: a second electronic component (see fig.6); and a second adapter pedestal (see fig.6, “feature 6 of the second electronic component”) thermally coupling the second electronic component to the heat sink (see fig.6), the second adapter pedestal including a plurality of third fittings (see fig.6, “feature 6a of the second electronic component”)Page 3 of 8Application No.: 16/671,634Attorney Docket No.: 90812513 configured to attach the second adapter pedestal to the heat sink by mating with the first fittings (see fig.6; col.6, line 32-60 and col.7, line 26-52).  
	Per claim 7 Daikoku et al. teaches the system of claim 1, wherein the first fittings (7a) are arranged such that the adapter pedestal (6) can be attached to the heat sink 
	Per claim 8 Daikoku et al. teaches the system of claim 7, wherein the first fittings include one or more keying features configured to restrict which adapter pedestals, including the adapter pedestal, can be installed in which of the mounting locations or to restrict orientations of the adapter pedestals when attached to the heat sink (see fig.6, “Examiner notes, it would be obvious that the adapter pedestal can only fit into the first fittings in a horizontal configuration as shown in the drawings due to the arrangements of the fins (keying features), changing the orientation of the adapter pedestal to a vertical orientation or any other orientation would cause the adapter pedestal to not fit into the first fittings”).  
	Per claim 9 Daikoku et al. teaches the system of claim 1, wherein the first fittings are arranged on an interior-facing side of the base in a regular grid (see fig.6).  
	Per claim 13 Daikoku et al. teaches the system of claim 1, wherein the adapter pedestal (6) is attached to the heat sink (120) without the use of welding, soldering, brazing, adhesives, or mechanical fasteners apart from the first and second fittings (see fig.6; col.6, line 32-60 and col.7, line 26-52).  
	Per claim 14 Daikoku et al. teaches a method comprising: providing the system of claim 1; attaching the adapter pedestal (6) to the heat sink by mating the second fittings (6a) with a subset of the first fittings (7a, see fig.6); thermally coupling the 
	Per claim 15 Daikoku et al. teaches the method of claim 14, comprising: assembling the chassis by attaching the heat sink (120) to a part of the chassis (11, see fig.6).  
	Per claim 16 Daikoku et al. teaches the method of claim 14, comprising: attaching a second adapter pedestal (see fig.6, “feature 6 of the second electronic component”) to the heat sink (120) by mating third fittings (see fig.6, “feature 6a of the second electronic component”)Page 3 of 8Application No.: 16/671,634Attorney Docket No.: 90812513 of the second adapter pedestal with a second subset of the first fittings (7a); and thermally coupling the second adapter pedestal with a second electronic component (1 & 14) housed within the chassis (see fig.6; col.6, line 32-60 and col.7, line 26-52).  
	Per claim 17 Daikoku et al. teaches a method comprising: providing the system of claim 1, with the adapter pedestal (6) attached to the heat sink (120) via the second fittings (6a) mating with a subset of the first fittings (7a, see fig.6); and removing the adapter pedestal from the heat sink by decoupling the second fittings from the first fittings (see fig.6, col.7, line 61-67).  
	Per claim 18 Daikoku et al. teaches the method of claim 17, comprising: reattaching the adapter pedestal (6) to the heat sink at a different mounting location by mating the second fittings with a second subset of the first fittings (col.7, line 61-67, see fig.6, “Examiner note, it would be obvious to mate element 6a of the second electronic component with any portion(s) of element 7a”)
	Per claim 19 Daikoku et al. teaches the method of claim 18, comprising: attaching a second adapter pedestal (see fig.6, “feature 6 of the second electronic component”) to the heat sink (120) by mating third fittings (see fig.6, “feature 6a of the second electronic component”) of the second adapter pedestal with the first fittings (7, see fig.6).  
	Per claim 20 Daikoku et al. teaches a method comprising: providing the system of claim 1, with the adapter pedestal (6) attached to the heat sink (120) via the second fittings mating with a subset of the first fittings (see fig.6); attaching a second adapter pedestal to the heat sink by mating third fittings of the second adapter pedestal (see fig.6, “feature 6a of the second electronic component”)Page 3 of 8Application No.: 16/671,634Attorney Docket No.: 90812513 with a second subset of the first fittings (see fig.6); and thermally coupling the second adapter pedestal with a second electronic component housed within the chassis (see fig.6; col.6, line 32-60 and col.7, line 26-52).
 
Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Daikoku et al. US5751062.

Per claim 10 Daikoku et al. discloses substantially all the limitations of the claim(s) except for the system of claim 1, wherein the heat sink is formed from a first thermally conductive material, and the adapter pedestal is formed from a second thermally conductive material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the heat sink formed from a first thermally conductive material, and the adapter pedestal formed from a second thermally conductive material, because it ensures proper thermal conduction between the heat sink and the adapter pedestal, thus ensuring that the heat from the electronic components are effectively dissipated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 11 Daikoku et al. discloses substantially all the limitations of the claim(s) except for the system of claim 10, wherein the first thermally conductive material is harder than the second thermally conductive material, and the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first thermally conductive material harder than the second thermally conductive material, and the second thermally conductive material have a higher thermal conductivity than the first thermally conductive material, because it ensures proper thermal conduction from a region with more heat to a region with less heat with the heat sink being securely placed on the electronic component for efficient thermal coupling, thus ensuring that the electronic components are effectively dissipated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 12 Daikoku et al. discloses substantially all the limitations of the claim(s) except for the system of claim 10, Page 4 of 8Application No.: 16/671,634Attorney Docket No.: 90812513 wherein the first thermally conductive material is aluminum and the second thermally conductive material is copper.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first thermally conductive material aluminum and the second thermally conductive material copper, because aluminum used for the heat sink and copper used for the adapter pedestal  ensures that the heat sink is solid enough to be securely and thermally placed on the electronic component via the copper material for proper thermal conduction between the In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
		
Response to Arguments

4.	Applicant's arguments filed 05/24/21 have been fully considered but they are not persuasive.
Applicant asserts on page 6-8 of the remarks that “the disclosed chassis is to form an exterior of the system and be exposed to ambient air. The components (adapter pedestals and fittings) may then be arranged in various ways to provide thermal coupling of an electronic component housed internally within the chassis to a heat sink integrated into the lid of the chassis. This concept is not disclosed or contemplated by any art of record. 
Examiner disagrees and asserts that Applicant claims that the heat sink forms the lid of the chassis, and as shown in the rejection above, Daikoku et al. also teaches the features of the heat sink forms the lid of the chassis. Daikoku et al. also discloses that the heat sink has fins 121 that are air cooled and that the module protects the electronic component from external environment. Examiner asserts that an external environment would have ambient air, and as taught by Daikoku et al. the heat sink which has fittings coupled to another set of fittings on the electronic component would be effectively cooled by the ambient air that flows on the heat sink via the fins.

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL A MATEY/Examiner, Art Unit 2835